Title: From George Washington to James Duane, 9 July 1782
From: Washington, George
To: Duane, James


                  
                     Dear Sir,
                     Head Qrs July 9th 1782
                  
                  Baron de Steuben, who will have the honor of presenting this Letter to you, feeling himself in a disagreeable situation, has made a representation of it to Congress, in expectation that that Honble Body will releive him from present distress, & place him—especially with respect to half pay—upon a more permanent footing than the thing appears to be with him at present, having no State to resort to (being a Foreigner) as other Officers have.
                  The Barons representation is full, & will speak for its self,  I have only to add therefore that, the United States are exceedingly indebted to him for the advantages which they have derived from his Zeal abilities & experience & that I should be happy to see him satisfied as far as it can be done consistent with public justice beyond which I perswade myself he has no aim.  With great esteem & Regard—I am Dr Sir Yr Most Obt Servt
                  
                     Go: Washington
                  
               